Case 1:18-cv-01060-GBD-KHP Document 14, fis Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
Civil Action No: 1:18-CV-01060-
-against- GBD-KHP
UNITED AIRLINES, INC.,
Defendant.

[PROPOSED] ORDER TO SEAL CERTAIN CONFIDENTIAL DOCUMENTS
ATTACHED AS EXHIBITS TO PLAINTIFF’S OPPOSITION TO DEFENDANT
UNITED AIRLINES, INC.’S MOTION FOR SUMMARY JUDGMENT
This motion having been brought before this Court by way of the Plaintiff Celeste
Wilford (‘Plaintiff’), by and through her counsel ABRAMS, FENSTERMAN,
FENSTERMAN, EISMAN, FORMATO, FERRARA, WOLF & CARONE, LLP, for an
Order granting Plaintiff's Motion to Seal (i) Plaintiff's Declaration and the exhibits thereto, and
(i1) Exhibits 3, 4, 5, 6, 7, 8, 12, 15, 16, 20, 23, 24, 25, 26, 28, 29, 30, 31, 35, 36, 37, 39, 41, 42,
and 43 to the Furman Declaration submitted with Plaintiff's Opposition to Defendant’s Motion
for Summary Judgment (“Motion to Seal”); and the Court having reviewed all of the papers
submitted in support of this motion; and for good cause shown;
IT IS on this SS assy of ? WAX Ch 2021
ORDERED that Plaintiff's Motion to Seal is GRANTED; and it is further
ORDERED that the Clerk is directed to permanently seal (1) Plaintiffs Declaration and the
exhibits thereto, and (11) Exhibits 3, 4, 5, 6, 7, 8, 12, 15, 16, 20, 23, 24, 25, 26, 28, 29, 30, 31, 35,

36, 37, 39, 41, 42, and 43 to the Furman Declaration.

 

 

 
